


110 HCON 276 IH: Expressing the sense of Congress regarding

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 276
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mr. Andrews submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress regarding
		  Jordanian institutions.
	
	
		That it is the sense of Congress
			 that—
			(1)the Secretary of Education should use any
			 available resources of the Department of Education and other agencies of the
			 Executive Branch to support and encourage the formation of a consortia between
			 one or more prominent United States institutions of higher education and a
			 Jordanian institution for the establishment of joint undergraduate and graduate
			 programs of education; and
			(2)the Secretary of Education should assist
			 any such consortium in overcoming any legal, diplomatic, or administrative
			 obstacles to the establishment of such programs.
			
